DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to the request for continued examination filed on 01/10/2022. 
Claims 1-20 have been examined in this application. 
No new information disclosure statement (IDS) has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/10/2022, page 10, regarding claim rejections under 35 U.S.C. §112 have been fully considered; however, they are partially persuasive. 
Claim 7 still recites “a value of an asset” twice and then later recites “the value of the asset.” The claim has not been amended to resolve the rejection as laid out in the last Office Action. It is not known to which of the two “a value of an asset” the recited “the value of the asset” it is referring to. As a result, the claim and all dependent claims are rejected.

Per claims 1-20, specifically, claims 1, 7, and 12, the rejection of the claims under 112(a) is maintained although Applicant’s arguments have been fully considered. 
Applicant argues:
I. The claims have been amended to overcome the rejection. 
A. The claim limitation at issue lacks support in the Specification.
Applicant argues that the claim amendments overcome the rejection. The Examiner respectfully disagrees. The amendment to the claim limitation at issue actually further supports the rejection. The claim now recites that the computer sends “the transaction set to a cryptographic asset interchange service [CAIS] to control the cryptographic asset interchange service to return the value of the asset to the cryptographic wallet as specified in the transaction set.” The computer is now recited as controlling the CAIS and controlling it to return the value. 
The claims are directed to what the computer does, not what the CAIS does. The Specification does not provide support for how the computer can cause the CAIS to perform the claimed functions. 

II. Applicant argues that claim 1 is not a computer or CRM claim; therefore the scope of the method claim can be broad and the interpretation made by the examiner is incorrect. 
B. A method claim can be directed to the method of how a single entity performs the method; therefore, the scope of a method claim can be directed to only one entity. 
The Examiner disagrees with the Applicant’s arguments. Claim 1 is a method claim, which explicitly recites that all but one limitation are carried out by the “computer.” Thus, the Examiner does not understand how claim 1, or a method, cannot be directed to a single entity unless the claim is a device claim or a CRM claim as Applicant argues. The only limitation in the claim that does not actually recite the computer specifically performing the function is the building a transaction set limitation. 
The Examiner found support in the Specification, Paragraph 0006, for the computer performing the only limitation not recited as being carried out by the computer. If such support is not correct, the Examiner requests immediate clarification on which entity is performing the building of the a transaction in the claim. 
Based on the above, the Examiner’s interpretation that claim 1 is in fact directed to a single entity, the computer, and what the computer does is in fact true. 
Even assuming arguendo that such an interpretation is wrong, Applicant ignores that the rejected claims are claims 1-20 and not just claim 1. Claims 7 and 12 are directed to a computer and a CRM, which clearly are directed to a single entity and what that entity does. The entity being the same entity as in claim 1. 
Based on the above, the Examiner has established a clear prima-facie case regarding the scope of claims 1-20 being directed to only a computer and what the computer does, the Examiner’s rejection is maintained because the controlling of the CAIS by the computer and causing the CAIS to issue the refund by the computer lacks support in the Specification. 
The Specification, see for instance Paragraphs 0032, 0036 and 0057, provide support for the fact that the computer claimed is not the same as the entity CAIS. As a result, there is no support for how a computer that is not the same as the CAIS can cause the CAIS to do anything. The computer can only send information to the CAIS, wherein the information allows, emphasis added, the CAIS to perform functions. Said functions performed by the CAIS are outside of what the computer does. 
Support of the above is made clear by Applicant conceding on pages 9-10 of the Remarks filed 01/10/2022 that “[the] transaction set provides information as to how to return a value to the wallet. The computer sends the transaction set to the cryptographic asset interchange service, which returns a value to the wallet in accordance with transaction set.” Emphasis added. 
In the above, Applicant clearly provides support for the fact that the computer ONLY provides information to the CAIS. Providing information to another entity is not the same as making or causing the other entity to do something. 

C. Applicant states that the computer failing to cause another entity to do something is ridiculous.
III. The claims are directed to what a computer does and not multiple entities. 
The Examiner disagrees with Applicant’s arguments. See Above explanation, which highlights why the claims are clearly directed to the computer and what the computer does. 
Applicant requested in the Remarks that the Examiner disclose “how the Internet works,” Remarks, page 9. 
Although it is not clear how the claims at issue are related to the Internet, the Examiner is attaching the following definition of how the Internet works readily found using Google search:
“Computers connect to each other and to the Internet via wires, cables, radio waves, and other types of networking infrastructure. All data sent over the Internet is translated into pulses of light or electricity, also called "bits," and then interpreted by the receiving computer.”
The key in the above is that the “data sent over the Internet is translated into… “bits,” and then interpreted by the receiving computer.” Emphasis added. The Internet is a communication medium that uses packet switching to move data form one computer to another. What the Internet does not do is allow a computer on one end to control the function of another computer. The computer can receive data, i.e. receive bits, and then the computer itself NOT the computer that sent the data has to “interpret” the data or in order words perform functions by the processor of the computer receiving the data to cause that computer to do what the received data says to do. 
Based on the above, the rejection of claims 1, 7, and 12 is maintained. All dependent claims are also rejected under the same rational and for mere dependence on the rejected claims.  

Applicant's arguments, pages 10-12, regarding claim rejections under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant argues:
I. The claims have been amended to recite a practical application that improves operation of computers and improve the handling of returns.
A. The claims are still directed to an abstract idea of sending data in order to provision a return of a financial asset without significantly more. 
The Examiner respectfully disagrees. 
Applicant has not provided evidence of why the claims are not abstract besides the fact that the claims are patent eligible and that the claims are directed to “ ‘building a transaction set’ and using the transaction set to provide an improvement in the handling of returns in a cryptographic wallet by improving cryptographic asset stability and utility value.” Remarks, page 12.
The claims are directed to an abstract idea of an abstract idea of sending data in order to provision a return of a financial asset without significantly more; Step-2A in the latest PEG 2019 guidance (“guidance”). 
The abstract idea is characterized under certain methods of organizing human activity. Under this category, the claims are determined to be directed to fundamental economic principles including mitigating risk and commercial interactions including business relations. 
A fundamental economic principle is the issuance of a refund in relation to a transaction. Business relations, likewise, involve the buying and selling of merchandise or mere sending and receiving of funds while also at the core include executing refunds. The claims are directed to the mere sending of an instruction (sending data), making funds available, generating a transaction set, and sending data to another entity, wherein the data comprises issuing a refund. 
The claims fail to recite additional elements that integrate the exception into a practical application; Step-2A prong 2. The additional elements recited in the claim are generic and recited at a high level of generality, carrying out generic computer functions. More importantly, the additional elements merely automate the abstract idea. 
The claim elements do not amount to an inventive concept / significantly more; Step-2B. The additional elements in the claims, individually or in combination fail to amount to significantly more. The computer for instance, as recited in the claims is not improved in anyway nor is the functioning of the computer improved. The claims do not provide an improvement in another technology or field. 
The dependent claims further describe the abstract idea. They do not include any additional elements that would integrate the abstract idea into a practical application or amount to significantly more than an abstract idea. 
Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 


Claim Objections
Claims 1-6 are objected to because of the following informalities:  The claim amendments (including strikethroughs and underlined portions) are not based on the last filed claims. The Examiner believes these issues are merely typos, which Applicant can correct; therefore, Examination of the Application based on the filed 01/10/2022 claims will be carried out. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, and 12 recite “sending, by the computer, the transaction set to a cryptographic asset interchange service to control the cryptographic asset interchange service to return the value of the asset to the cryptographic wallet as specified in the transaction set.” 
Claims 1-20 are directed to what a computer does. Support for the interpretation can be found in the Specification, Paragraph 0006. As a result, it is not known how the computer can control the cryptographic asset interchange service or cause the cryptographic asset interchange service to perform the returning of the value of the asset. 
The Specification fails to disclose that the cryptographic asset interchange service is the same entity as the computer. Instead, the Specification recites at least in Paragraphs 0032, 0036, and 0057 that the computer and the cryptographic asset interchange service are separate and distinct entities. 
Even if the Specification provided support for how the computer can control the cryptographic asset interchange service, support for how the actual return of the value is not disclosed either. 
As a result, the claims and all dependent claims are rejected for mere dependence on the rejected claims. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1-6, the claims recite “unfreezing… the cryptographic wallet.” There is insufficient antecedent basis for the limitation in the claim. Claim 1 never recites freezing the wallet. 
Per claims 1-6, claim 1 recites: a “method, comprising: sending, from a computer executing a smart contract, an instruction temporarily a cryptographic wallet, the smart contract controlling a return of a value of an asset to the cryptographic wallet based on a distribution frequency and a return profit-sharing algorithm; unfreezing, by the computer, the cryptographic wallet in response to the computer appending both of the value of the asset and an address of the cryptographic wallet to a dictionary of the computer; building a transaction set for the cryptographic wallet based on information associated with the cryptographic wallet, the distribution frequency, and the return profit-sharing algorithm; and sending , by the computer, the transaction set to a cryptographic asset interchange service to control the cryptographic asset interchange service to return the value of the asset to the cryptographic wallet as specified in the transaction set.
All claim limitations are directed to what the computer does except for the building of the transaction limitation. The Specification recites in Paragraph 0006 that the computer is the only entity performing the building of the transaction. Therefore, the claims are broader than the Specification because they fail to explicitly disclose that the computer is the entity carrying out the claim limitation. As a result, the claim is indefinite and all dependent claims are rejected for mere dependence on the rejected claim. 

Per claim 7, the claim recites “a value of an asset” twice and then later recites “the value of the asset.” It is not known to which of the two “a value of an asset” the recited “the value of the asset” it is referring to. As a result, the claim and all dependent claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea of sending data in order to cause the provisioning of a return of a financial asset without significantly more. Such an abstract idea is characterized under certain methods of organizing human activity. Furthermore, the abstract idea explicitly captures the following sub-groupings under certain methods of organizing human activity: fundamental economic principles including mitigating risk and commercial interactions including business relations.
Fundamental economic principles require not only settlement of a transaction but also an ability to reverse or refund the transaction in response to a condition. Just as funds are fundamentally moved from one entity to another, such funds can also be returned to an entity. 

Claim 1 for instance recites, in pertinent part:
A method, comprising:
sending… an instruction temporarily… a… wallet, the… contract controlling a return of a value of an asset to the… wallet based on a distributed frequency and a return profit-sharing algorithm;
unfreezing… the… wallet in response to… appending both the value of the asset and an address of the… wallet to a dictionary…; 
building… a transaction set for the… wallet based on information associated with the… wallet, the distribution frequency, and the return profit-sharing algorithm; and
sending… the transaction set to a… service to control the… service to return the value of the asset to the… wallet as specified in the transaction set. 

The judicial exception is not integrated into a practical application. The claims recites the following additional elements: a computer, smart contract, cryptographic wallet, algorithm, instruction, cryptographic asset interchange service, non-transitory computer readable medium, memory, one or more instructions, and a processor. The additional elements are recited at a high level of generality, performing generic computer functions of sending data, analyzing data to cause an output, and generating and sending data. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The following additional elements in the dependent claim, public blockchain platform, and an address, do not integrate the abstract idea into a practical application or result in significantly more than the abstract idea. Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 

References
Reference KR 2019/0124938A to David An. (David) teaches settlement of a transaction using digital purse or wallet, wherein when a user enters into a transaction the user’s wallet and specified transaction amount is frozen or locked. The locking of the funds is to insure that the user entering into the transaction does not double spend the amount or enter into another transaction that will result in the first transaction not being executed for lack of funds. Double spending is well settled in the art. 
Also, David also teaches secure means to settle the transaction. More importantly, David teaches determining the terms of the contract associated with a transaction to determine if the held amount of funds at the end of the transaction is equal to the original transaction amount (the amount held/frozen). If the amount is different than the agreed initial amount, then a refund could be provided to the user that entered into the transaction. 
David incorporates fundamental business transaction practices including settling transactions, associating a contract with a transaction, analyzing contract terms with final transaction details to determine whether a refund is appropriate, and so on and incorporates these practices in a digital manner. 

Chinese Patent 110024422 to Smith et al. (Smith) teaches using algorithms in the settlement of transactions. Such algorithms include cost function algorithms. As Smith details, “Cost function can be applied to the node in the IOT market because, in the example, the cost evaluation may include the field deployment and provide IOT device cost. evaluating cost may include an energy of e.g. operation device, data transmission, and a storage device, operation, and maintenance cost. evaluating cost can include the cost of these devices in a wide variety of infrastructure deployment plus the cost operating profit. In an example, the profit may refer to the range of lower and higher can generation region by each party using negotiation.” 
Smith also teaches providing a refund based on determining whether a remaining unused token amount is remaining. Smith also teaches utilizing various profit determination calculations to determine a profit output and include such output in the determination of the settlement of the transaction. 
Additional  references cited throughout prosecution and those included in the latest updated search (including non-patent literature, and foreign references) teach various elements of settling transactions using various algorithms and frequencies tied to digital wallets. However, the combination of the claim limitations as recited in the latest filed claims is not determined as being taught by the references cited or relied upon. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685